DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rastegar et al. (US20060046909, hereinafter Rastegar).
Regarding claim 1, Rastegar (Figs. 1, 9, 13, 22-23) discloses a human joint energy harvesting apparatus comprising: a first fixing band (133) attached to a user's first limb connected with a joint of the user; a second fixing band (134) attached to the user's second limb connected with the joint; a motion conversion unit (22), connected between the first fixing band and the second fixing band for converting a rotating motion of the joint into a linear motion; a bending beam  (223) connected to the motion conversion unit, wherein the linear motion of the motion conversion unit is converted into a bending motion of the bending beam; and an energy conversion unit mounted on an upper surface or/and a lower surface of the bending beam, wherein the energy conversion unit is deformed to produce deformation in response to the bending motion, and then converts the deformation into electrical energy. See Figs. 22 and 23 and its description in paragraph 152.
Regarding claim 5, the energy conversion unit comprises a piezoelectric film (224). 
Regarding claim 6, the fixing bands are part of the system.
Regarding claim 8, Rastegar discloses the use of a knee joint or an ankle.
Regarding claim 9, the energy conversion unit is deformed to produce deformation in response to the bending beam being bent when the joint performs a flexion motion and converts the deformation 19 2373.038US1into electrical energy.
Regarding claim 15, Rastegar discloses a wearable electronic device comprising an energy supply unit, wherein when the wearable electronic device is worn by a user, the energy supply unit is electrically connected to the human joint energy harvesting apparatus of claim 1, so as to supply energy produced by the human joint energy harvesting apparatus to the wearable electronic device. In paragraphs 142 and 158, Rastegar discloses using the generated energy to power handheld electronics such as lighting, communication devices, heating elements, etc. 
Regarding claim 16, the method for harvesting human energy comprising: attaching a first fixing band to a user's first limb connected with a joint of the user; attaching a second fixing band to the user's second limb connected with the joint;  20 2373.038US1converting a rotating motion of the joint into a linear motion by a motion conversion unit connected between the first fixing band and the second fixing band; converting the linear motion of the motion conversion unit into a bending motion of a bending beam with the bending beam connected to the motion conversion unit; and deforming an energy conversion unit mounted on an upper surface and/or a lower surface of the bending beam to produce deformation in response to the bending motion and converting the deformation into electrical energy by the energy conversion unit is inherent in the disclosure of Rastegar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegar.
Regarding claim 7, Rastegar discloses the invention as explained above, but fails to disclose the use of a triboelectric transducer for converting mechanical energy into electrical energy. The Examiner takes Official Notice that it is well known in the art of power generation to use triboelectric materials to convert mechanical energy into electrical energy. The triboelectric material generates static electrical charges due to friction. Therefore, it is the Examiner's position that it would have been an obvious matter of design choice to use a triboelectric generator instead of a piezoelectric generator or a dynamoelectric generator. 
Allowable Subject Matter
Claims 2, 3, 4, 10-14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837